Per Curiam.

Appeal from an order of filiation of the Family Court of Schoharie County. *597The only witnesses, other than the complainant and the appellant, were the petitioner and two ease workers, none of whom had personal knowledge of the alleged relations between the complainant and the appellant. The appellant, a married man, admitted that he had had social engagements with the complainant but denied sexual intimacy. On this record and having in mind the appellant’s admissions, we would not be justified in substituting our judgment for that of the Trial Judge, who has had the advantage of seeing and hearing the appellant and the complainant. Order affirmed, with costs.
Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.